Appeal from an order of the Supreme Court, Niagara County (Rose H. Sconiers, J.), entered January 29, 2003 in a proceeding pursuant to RPTL article 7. The order granted petitioner’s motion to confirm the decision of the Referee determining that petitioner is entitled to an exemption from real property taxes.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*1163Memorandum: Petitioner commenced this proceeding pursuant to RPTL article 7 seeking an exemption from taxation with respect to property it owns in the Town of Wheatfield (see RPTL 420-a [1] [a]; [11]). Supreme Court granted petitioner’s motion to confirm the decision of the Referee who, after conducting a hearing, determined that petitioner is entitled to the exemption. The Referee’s decision states that, on the stipulation of the parties, the documents submitted in support of their respective motion and cross motion seeking summary judgment were admitted as court exhibits and that petitioner’s chief executive officer “was sworn and testified.” The decision further states that respondents did not present evidence at the hearing. The transcript of the hearing before the Referee is not included in the record on appeal. Because the record on appeal is incomplete, we are unable to review respondents’ contentions (see Matter of Military Contrs. [Marrano/Marc Equity Corp.], 2 AD3d 1382 [2003]; LeRoi & Assoc, v Bryant, 309 AD2d 1144, 1145 [2003]; Matter of Santoshia L., 202 AD2d 1027, 1028 [1994]). Present— Pigott, Jr., P.J., Pine, Scudder, Gorski and Hayes, JJ.